IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,093-01


                         EX PARTE ANTHONY MOLINA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CR16001830-F(1) IN THE 214TH DISTRICT COURT
                           FROM NUECES COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a habitation, third-degree deadly conduct,

misdemeanor deadly conduct, and evading arrest. He was sentenced to imprisonment for one term

of twenty years, two terms of ten years, and one term of one year. The Thirteenth Court of Appeals

affirmed the judgment of conviction in his burglary case. Molina v. State, No. 13-17-00171-CR

(Tex. App.—Corpus Christi June 28, 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that the State engaged in misconduct, the trial court erred, and trial and

appellate counsel were ineffective. The claims related to Applicant’s misdemeanor conviction for
                                                                                                   2

deadly conduct are dismissed. See TEX . CODE CRIM . PROC. art. 11.07, § 3(a). The claims relating

to his other convictions are denied. Accordingly, this application is dismissed in part and denied in

part.

Filed: December 18, 2019
Do not publish